
	

113 HR 2190 IH: Thomasina E. Jordan Indian Tribes of Virginia Federal Recognition Act of 2013
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2190
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. Moran (for
			 himself, Mr. Wittman,
			 Mr. Connolly, and
			 Mr. Scott of Virginia) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To extend Federal recognition to the Chickahominy Indian
		  Tribe, the Chickahominy Indian Tribe-Eastern Division, the Upper Mattaponi
		  Tribe, the Rappahannock Tribe, Inc., the Monacan Indian Nation, and the
		  Nansemond Indian Tribe.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Thomasina E. Jordan Indian Tribes of Virginia Federal
			 Recognition Act of 2013.
			(b)Table of
			 ContentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Indian Child Welfare Act of 1978.
					Title I—Chickahominy Indian Tribe
					Sec. 101. Findings.
					Sec. 102. Definitions.
					Sec. 103. Federal recognition.
					Sec. 104. Membership; governing documents.
					Sec. 105. Governing body.
					Sec. 106. Reservation of the Tribe.
					Sec. 107. Hunting, fishing, trapping, gathering, and water
				rights.
					Title II—Chickahominy Indian Tribe—Eastern Division
					Sec. 201. Findings.
					Sec. 202. Definitions.
					Sec. 203. Federal recognition.
					Sec. 204. Membership; governing documents.
					Sec. 205. Governing body.
					Sec. 206. Reservation of the Tribe.
					Sec. 207. Hunting, fishing, trapping, gathering, and water
				rights.
					Title III—Upper Mattaponi Tribe
					Sec. 301. Findings.
					Sec. 302. Definitions.
					Sec. 303. Federal recognition.
					Sec. 304. Membership; governing documents.
					Sec. 305. Governing body.
					Sec. 306. Reservation of the Tribe.
					Sec. 307. Hunting, fishing, trapping, gathering, and water
				rights.
					Title IV—Rappahannock Tribe, Inc.
					Sec. 401. Findings.
					Sec. 402. Definitions.
					Sec. 403. Federal recognition.
					Sec. 404. Membership; governing documents.
					Sec. 405. Governing body.
					Sec. 406. Reservation of the Tribe.
					Sec. 407. Hunting, fishing, trapping, gathering, and water
				rights.
					Title V—Monacan Indian Nation
					Sec. 501. Findings.
					Sec. 502. Definitions.
					Sec. 503. Federal recognition.
					Sec. 504. Membership; governing documents.
					Sec. 505. Governing body.
					Sec. 506. Reservation of the Tribe.
					Sec. 507. Hunting, fishing, trapping, gathering, and water
				rights.
					Title VI—Nansemond Indian Tribe
					Sec. 601. Findings.
					Sec. 602. Definitions.
					Sec. 603. Federal recognition.
					Sec. 604. Membership; governing documents.
					Sec. 605. Governing body.
					Sec. 606. Reservation of the Tribe.
					Sec. 607. Hunting, fishing, trapping, gathering, and water
				rights.
					Title VII—Eminent domain
					Sec. 701. Limitation.
				
			2.Indian Child
			 Welfare Act of 1978Nothing in
			 this Act affects the application of section 109 of the Indian Child Welfare Act
			 of 1978 (25 U.S.C. 1919).
		IChickahominy
			 Indian Tribe
			101.FindingsCongress finds that—
				(1)in 1607, when the
			 English settlers set shore along the Virginia coastline, the Chickahominy
			 Indian Tribe was one of about 30 tribes that received them;
				(2)in 1614, the
			 Chickahominy Indian Tribe entered into a treaty with Sir Thomas Dale, Governor
			 of the Jamestown Colony, under which—
					(A)the Chickahominy
			 Indian Tribe agreed to provide 2 bushels of corn per man and send warriors to
			 protect the English; and
					(B)Sir Thomas Dale
			 agreed in return to allow the Tribe to continue to practice its own tribal
			 governance;
					(3)in 1646, a treaty
			 was signed which forced the Chickahominy from their homeland to the area around
			 the York Mattaponi River in present-day King William County, leading to the
			 formation of a reservation;
				(4)in 1677, following
			 Bacon’s Rebellion, the Queen of Pamunkey signed the Treaty of Middle Plantation
			 on behalf of the Chickahominy;
				(5)in 1702, the
			 Chickahominy were forced from their reservation, which caused the loss of a
			 land base;
				(6)in 1711, the
			 College of William and Mary in Williamsburg established a grammar school for
			 Indians called Brafferton College;
				(7)a
			 Chickahominy child was one of the first Indians to attend Brafferton
			 College;
				(8)in 1750, the
			 Chickahominy Indian Tribe began to migrate from King William County back to the
			 area around the Chickahominy River in New Kent and Charles City
			 Counties;
				(9)in 1793, a Baptist
			 missionary named Bradby took refuge with the Chickahominy and took a
			 Chickahominy woman as his wife;
				(10)in 1831, the
			 names of the ancestors of the modern-day Chickahominy Indian Tribe began to
			 appear in the Charles City County census records;
				(11)in 1901, the
			 Chickahominy Indian Tribe formed Samaria Baptist Church;
				(12)from 1901 to
			 1935, Chickahominy men were assessed a tribal tax so that their children could
			 receive an education;
				(13)the Tribe used
			 the proceeds from the tax to build the first Samaria Indian School, buy
			 supplies, and pay a teacher’s salary;
				(14)in 1919, C. Lee
			 Moore, Auditor of Public Accounts for Virginia, told Chickahominy Chief O.W.
			 Adkins that he had instructed the Commissioner of Revenue for Charles City
			 County to record Chickahominy tribal members on the county tax rolls as Indian,
			 and not as White or colored;
				(15)during the period
			 of 1920 through 1930, various Governors of the Commonwealth of Virginia wrote
			 letters of introduction for Chickahominy Chiefs who had official business with
			 Federal agencies in Washington, DC;
				(16)in 1934,
			 Chickahominy Chief O.O. Adkins wrote to John Collier, Commissioner of Indian
			 Affairs, requesting money to acquire land for the Chickahominy Indian Tribe’s
			 use, to build school, medical, and library facilities and to buy tractors,
			 implements, and seed;
				(17)in 1934, John
			 Collier, Commissioner of Indian Affairs, wrote to Chickahominy Chief O.O.
			 Adkins, informing him that Congress had passed the Act of June 18, 1934
			 (commonly known as the Indian Reorganization Act) (25 U.S.C. 461
			 et seq.), but had not made the appropriation to fund the Act;
				(18)in 1942,
			 Chickahominy Chief O.O. Adkins wrote to John Collier, Commissioner of Indian
			 Affairs, asking for help in getting the proper racial designation on Selective
			 Service records for Chickahominy soldiers;
				(19)in 1943, John
			 Collier, Commissioner of Indian Affairs, asked Douglas S. Freeman, editor of
			 the Richmond News-Leader newspaper of Richmond, Virginia, to help Virginia
			 Indians obtain proper racial designation on birth records;
				(20)Collier stated
			 that his office could not officially intervene because it had no responsibility
			 for the Virginia Indians, as a matter largely of historical
			 accident, but was interested in them as descendants of the
			 original inhabitants of the region;
				(21)in 1948, the
			 Veterans’ Education Committee of the Virginia State Board of Education approved
			 Samaria Indian School to provide training to veterans;
				(22)that school was
			 established and run by the Chickahominy Indian Tribe;
				(23)in 1950, the
			 Chickahominy Indian Tribe purchased and donated to the Charles City County
			 School Board land to be used to build a modern school for students of the
			 Chickahominy and other Virginia Indian tribes;
				(24)the Samaria
			 Indian School included students in grades 1 through 8;
				(25)in 1961, Senator
			 Sam Ervin, Chairman of the Subcommittee on Constitutional Rights of the
			 Committee on the Judiciary of the Senate, requested Chickahominy Chief O.O.
			 Adkins to provide assistance in analyzing the status of the constitutional
			 rights of Indians in your area;
				(26)in 1967, the
			 Charles City County school board closed Samaria Indian School and converted the
			 school to a countywide primary school as a step toward full school integration
			 of Indian and non-Indian students;
				(27)in 1972, the
			 Charles City County school board began receiving funds under the
			 Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 458aa et seq.) on behalf of Chickahominy
			 students, which funding is provided as of the date of enactment of this Act
			 under title V of the Indian Self-Determination
			 and Education Assistance Act (25 U.S.C. 458aaa et seq.);
				(28)in 1974, the
			 Chickahominy Indian Tribe bought land and built a tribal center using monthly
			 pledges from tribal members to finance the transactions;
				(29)in 1983, the
			 Chickahominy Indian Tribe was granted recognition as an Indian tribe by the
			 Commonwealth of Virginia, along with 5 other Indian tribes; and
				(30)in 1985, Governor
			 Gerald Baliles was the special guest at an intertribal Thanksgiving Day dinner
			 hosted by the Chickahominy Indian Tribe.
				102.DefinitionsIn this title:
				(1)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(2)Tribal
			 memberThe term tribal member means—
					(A)an individual who
			 is an enrolled member of the Tribe as of the date of enactment of this Act;
			 and
					(B)an individual who
			 has been placed on the membership rolls of the Tribe in accordance with this
			 title.
					(3)TribeThe
			 term Tribe means the Chickahominy Indian Tribe.
				103.Federal
			 recognition
				(a)Federal
			 Recognition
					(1)In
			 generalFederal recognition is extended to the Tribe.
					(2)Applicability of
			 lawsAll laws (including regulations) of the United States of
			 general applicability to Indians or nations, Indian tribes, or bands of Indians
			 (including the Act of June 18, 1934 (25 U.S.C. 461 et seq.)) that are not
			 inconsistent with this title shall be applicable to the Tribe and tribal
			 members.
					(b)Federal Services
			 and Benefits
					(1)In
			 generalOn and after the date of enactment of this Act, the Tribe
			 and tribal members shall be eligible for all services and benefits provided by
			 the Federal Government to federally recognized Indian tribes without regard to
			 the existence of a reservation for the Tribe.
					(2)Service
			 areaFor the purpose of the delivery of Federal services to
			 tribal members, the service area of the Tribe shall be considered to be the
			 area comprised of New Kent County, James City County, Charles City County, and
			 Henrico County, Virginia.
					104.Membership;
			 governing documentsThe
			 membership roll and governing documents of the Tribe shall be the most recent
			 membership roll and governing documents, respectively, submitted by the Tribe
			 to the Secretary before the date of enactment of this Act.
			105.Governing
			 bodyThe governing body of the
			 Tribe shall be—
				(1)the governing body
			 of the Tribe in place as of the date of enactment of this Act; or
				(2)any subsequent
			 governing body elected in accordance with the election procedures specified in
			 the governing documents of the Tribe.
				106.Reservation of
			 the Tribe
				(a)In
			 generalUpon the request of
			 the Tribe, the Secretary of the Interior—
					(1)shall take into
			 trust for the benefit of the Tribe any land held in fee by the Tribe that was
			 acquired by the Tribe on or before January 1, 2007, if such lands are located
			 within the boundaries of New Kent County, James City County, Charles City
			 County, or Henrico County, Virginia; and
					(2)may take into
			 trust for the benefit of the Tribe any land held in fee by the Tribe, if such
			 lands are located within the boundaries of New Kent County, James City County,
			 Charles City County, or Henrico County, Virginia.
					(b)Deadline for
			 determinationThe Secretary shall make a final written
			 determination not later than three years of the date which the Tribe submits a
			 request for land to be taken into trust under subsection (a)(2) and shall
			 immediately make that determination available to the Tribe.
				(c)Reservation
			 statusAny land taken into trust for the benefit of the Tribe
			 pursuant to this paragraph shall, upon request of the Tribe, be considered part
			 of the reservation of the Tribe.
				(d)GamingThe
			 Tribe may not conduct gaming activities as a matter of claimed inherent
			 authority or under the authority of any Federal law, including the Indian
			 Gaming Regulatory Act (25 U.S.C. 2701 et seq.) or under any regulations
			 thereunder promulgated by the Secretary or the National Indian Gaming
			 Commission.
				107.Hunting,
			 fishing, trapping, gathering, and water rightsNothing in this title expands, reduces, or
			 affects in any manner any hunting, fishing, trapping, gathering, or water
			 rights of the Tribe and members of the Tribe.
			IIChickahominy
			 Indian Tribe—Eastern Division
			201.FindingsCongress finds that—
				(1)in 1607, when the
			 English settlers set shore along the Virginia coastline, the Chickahominy
			 Indian Tribe was one of about 30 tribes that received them;
				(2)in 1614, the
			 Chickahominy Indian Tribe entered into a treaty with Sir Thomas Dale, Governor
			 of the Jamestown Colony, under which—
					(A)the Chickahominy
			 Indian Tribe agreed to provide 2 bushels of corn per man and send warriors to
			 protect the English; and
					(B)Sir Thomas Dale
			 agreed in return to allow the Tribe to continue to practice its own tribal
			 governance;
					(3)in 1646, a treaty
			 was signed which forced the Chickahominy from their homeland to the area around
			 the York River in present-day King William County, leading to the formation of
			 a reservation;
				(4)in 1677, following
			 Bacon’s Rebellion, the Queen of Pamunkey signed the Treaty of Middle Plantation
			 on behalf of the Chickahominy;
				(5)in 1702, the
			 Chickahominy were forced from their reservation, which caused the loss of a
			 land base;
				(6)in 1711, the
			 College of William and Mary in Williamsburg established a grammar school for
			 Indians called Brafferton College;
				(7)a
			 Chickahominy child was one of the first Indians to attend Brafferton
			 College;
				(8)in 1750, the
			 Chickahominy Indian Tribe began to migrate from King William County back to the
			 area around the Chickahominy River in New Kent and Charles City
			 Counties;
				(9)in 1793, a Baptist
			 missionary named Bradby took refuge with the Chickahominy and took a
			 Chickahominy woman as his wife;
				(10)in 1831, the
			 names of the ancestors of the modern-day Chickahominy Indian Tribe began to
			 appear in the Charles City County census records;
				(11)in 1870, a census
			 revealed an enclave of Indians in New Kent County that is believed to be the
			 beginning of the Chickahominy Indian Tribe—Eastern Division;
				(12)other records
			 were destroyed when the New Kent County courthouse was burned, leaving a State
			 census as the only record covering that period;
				(13)in 1901, the
			 Chickahominy Indian Tribe formed Samaria Baptist Church;
				(14)from 1901 to
			 1935, Chickahominy men were assessed a tribal tax so that their children could
			 receive an education;
				(15)the Tribe used
			 the proceeds from the tax to build the first Samaria Indian School, buy
			 supplies, and pay a teacher’s salary;
				(16)in 1910, a 1-room
			 school covering grades 1 through 8 was established in New Kent County for the
			 Chickahominy Indian Tribe—Eastern Division;
				(17)during the period
			 of 1920 through 1921, the Chickahominy Indian Tribe—Eastern Division began
			 forming a tribal government;
				(18)E.P. Bradby, the
			 founder of the Tribe, was elected to be Chief;
				(19)in 1922, Tsena
			 Commocko Baptist Church was organized;
				(20)in 1925, a
			 certificate of incorporation was issued to the Chickahominy Indian
			 Tribe—Eastern Division;
				(21)in 1950, the
			 1-room Indian school in New Kent County was closed and students were bused to
			 Samaria Indian School in Charles City County;
				(22)in 1967, the
			 Chickahominy Indian Tribe and the Chickahominy Indian Tribe—Eastern Division
			 lost their schools as a result of the required integration of students;
				(23)during the period
			 of 1982 through 1984, Tsena Commocko Baptist Church built a new sanctuary to
			 accommodate church growth;
				(24)in 1983 the
			 Chickahominy Indian Tribe—Eastern Division was granted State recognition along
			 with 5 other Virginia Indian tribes;
				(25)in 1985—
					(A)the Virginia
			 Council on Indians was organized as a State agency; and
					(B)the Chickahominy
			 Indian Tribe—Eastern Division was granted a seat on the Council;
					(26)in 1988, a
			 nonprofit organization known as the United Indians of Virginia was
			 formed; and
				(27)Chief Marvin
			 Strongoak Bradby of the Eastern Band of the Chickahominy presently
			 chairs the organization.
				202.DefinitionsIn this title:
				(1)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(2)Tribal
			 memberThe term tribal member means—
					(A)an individual who
			 is an enrolled member of the Tribe as of the date of enactment of this Act;
			 and
					(B)an individual who
			 has been placed on the membership rolls of the Tribe in accordance with this
			 title.
					(3)TribeThe
			 term Tribe means the Chickahominy Indian Tribe—Eastern
			 Division.
				203.Federal
			 recognition
				(a)Federal
			 Recognition
					(1)In
			 generalFederal recognition is extended to the Tribe.
					(2)Applicability of
			 lawsAll laws (including regulations) of the United States of
			 general applicability to Indians or nations, Indian tribes, or bands of Indians
			 (including the Act of June 18, 1934 (25 U.S.C. 461 et seq.)) that are not
			 inconsistent with this title shall be applicable to the Tribe and tribal
			 members.
					(b)Federal Services
			 and Benefits
					(1)In
			 generalOn and after the date of enactment of this Act, the Tribe
			 and tribal members shall be eligible for all future services and benefits
			 provided by the Federal Government to federally recognized Indian tribes
			 without regard to the existence of a reservation for the Tribe.
					(2)Service
			 areaFor the purpose of the delivery of Federal services to
			 tribal members, the service area of the Tribe shall be considered to be the
			 area comprised of New Kent County, James City County, Charles City County, and
			 Henrico County, Virginia.
					204.Membership;
			 governing documentsThe
			 membership roll and governing documents of the Tribe shall be the most recent
			 membership roll and governing documents, respectively, submitted by the Tribe
			 to the Secretary before the date of enactment of this Act.
			205.Governing
			 bodyThe governing body of the
			 Tribe shall be—
				(1)the governing body
			 of the Tribe in place as of the date of enactment of this Act; or
				(2)any subsequent
			 governing body elected in accordance with the election procedures specified in
			 the governing documents of the Tribe.
				206.Reservation of
			 the Tribe
				(a)In
			 generalUpon the request of
			 the Tribe, the Secretary of the Interior—
					(1)shall take into
			 trust for the benefit of the Tribe any land held in fee by the Tribe that was
			 acquired by the Tribe on or before January 1, 2007, if such lands are located
			 within the boundaries of New Kent County, James City County, Charles City
			 County, or Henrico County, Virginia; and
					(2)may take into
			 trust for the benefit of the Tribe any land held in fee by the Tribe, if such
			 lands are located within the boundaries of New Kent County, James City County,
			 Charles City County, or Henrico County, Virginia.
					(b)Deadline for
			 determinationThe Secretary shall make a final written
			 determination not later than three years of the date which the Tribe submits a
			 request for land to be taken into trust under subsection (a)(2) and shall
			 immediately make that determination available to the Tribe.
				(c)Reservation
			 statusAny land taken into trust for the benefit of the Tribe
			 pursuant to this paragraph shall, upon request of the Tribe, be considered part
			 of the reservation of the Tribe.
				(d)GamingThe
			 Tribe may not conduct gaming activities as a matter of claimed inherent
			 authority or under the authority of any Federal law, including the Indian
			 Gaming Regulatory Act (25 U.S.C. 2701 et seq.) or under any regulations
			 thereunder promulgated by the Secretary or the National Indian Gaming
			 Commission.
				207.Hunting,
			 fishing, trapping, gathering, and water rightsNothing in this title expands, reduces, or
			 affects in any manner any hunting, fishing, trapping, gathering, or water
			 rights of the Tribe and members of the Tribe.
			IIIUpper Mattaponi
			 Tribe
			301.FindingsCongress finds that—
				(1)during the period
			 of 1607 through 1646, the Chickahominy Indian Tribes—
					(A)lived
			 approximately 20 miles from Jamestown; and
					(B)were significantly
			 involved in English-Indian affairs;
					(2)Mattaponi Indians,
			 who later joined the Chickahominy Indians, lived a greater distance from
			 Jamestown;
				(3)in 1646, the
			 Chickahominy Indians moved to Mattaponi River basin, away from the
			 English;
				(4)in 1661, the
			 Chickahominy Indians sold land at a place known as the cliffs on
			 the Mattaponi River;
				(5)in 1669, the
			 Chickahominy Indians—
					(A)appeared in the
			 Virginia Colony’s census of Indian bowmen; and
					(B)lived in New
			 Kent County, which included the Mattaponi River basin at that
			 time;
					(6)in 1677, the
			 Chickahominy and Mattaponi Indians were subjects of the Queen of Pamunkey, who
			 was a signatory to the Treaty of 1677 with the King of England;
				(7)in 1683, after a
			 Mattaponi town was attacked by Seneca Indians, the Mattaponi Indians took
			 refuge with the Chickahominy Indians, and the history of the 2 groups was
			 intertwined for many years thereafter;
				(8)in 1695, the
			 Chickahominy and Mattaponi Indians—
					(A)were assigned a
			 reservation by the Virginia Colony; and
					(B)traded land of the
			 reservation for land at the place known as the cliffs (which, as
			 of the date of enactment of this Act, is the Mattaponi Indian Reservation),
			 which had been owned by the Mattaponi Indians before 1661;
					(9)in 1711, a
			 Chickahominy boy attended the Indian School at the College of William and
			 Mary;
				(10)in 1726, the
			 Virginia Colony discontinued funding of interpreters for the Chickahominy and
			 Mattaponi Indian Tribes;
				(11)James Adams, who
			 served as an interpreter to the Indian tribes known as of the date of enactment
			 of this Act as the Upper Mattaponi Indian Tribe and
			 Chickahominy Indian Tribe, elected to stay with the Upper
			 Mattaponi Indians;
				(12)today, a majority
			 of the Upper Mattaponi Indians have Adams as their surname;
				(13)in 1787, Thomas
			 Jefferson, in Notes on the Commonwealth of Virginia, mentioned the Mattaponi
			 Indians on a reservation in King William County and said that Chickahominy
			 Indians were blended with the Mattaponi Indians and nearby
			 Pamunkey Indians;
				(14)in 1850, the
			 census of the United States revealed a nucleus of approximately 10 families,
			 all ancestral to modern Upper Mattaponi Indians, living in central King William
			 County, Virginia, approximately 10 miles from the reservation;
				(15)during the period
			 of 1853 through 1884, King William County marriage records listed Upper
			 Mattaponis as Indians in marrying people residing on the
			 reservation;
				(16)during the period
			 of 1884 through the present, county marriage records usually refer to Upper
			 Mattaponis as Indians;
				(17)in 1901,
			 Smithsonian anthropologist James Mooney heard about the Upper Mattaponi Indians
			 but did not visit them;
				(18)in 1928,
			 University of Pennsylvania anthropologist Frank Speck published a book on
			 modern Virginia Indians with a section on the Upper Mattaponis;
				(19)from 1929 until
			 1930, the leadership of the Upper Mattaponi Indians opposed the use of a
			 colored designation in the 1930 United States census and won a
			 compromise in which the Indian ancestry of the Upper Mattaponis was recorded
			 but questioned;
				(20)during the period
			 of 1942 through 1945—
					(A)the leadership of
			 the Upper Mattaponi Indians, with the help of Frank Speck and others, fought
			 against the induction of young men of the Tribe into colored units
			 in the Armed Forces of the United States; and
					(B)a tribal roll for
			 the Upper Mattaponi Indians was compiled;
					(21)from 1945 to
			 1946, negotiations took place to admit some of the young people of the Upper
			 Mattaponi to high schools for Federal Indians (especially at Cherokee) because
			 no high school coursework was available for Indians in Virginia schools;
			 and
				(22)in 1983, the
			 Upper Mattaponi Indians applied for and won State recognition as an Indian
			 tribe.
				302.DefinitionsIn this title:
				(1)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(2)Tribal
			 memberThe term tribal member means—
					(A)an individual who
			 is an enrolled member of the Tribe as of the date of enactment of this Act;
			 and
					(B)an individual who
			 has been placed on the membership rolls of the Tribe in accordance with this
			 title.
					(3)TribeThe
			 term Tribe means the Upper Mattaponi Tribe.
				303.Federal
			 recognition
				(a)Federal
			 Recognition
					(1)In
			 generalFederal recognition is extended to the Tribe.
					(2)Applicability of
			 lawsAll laws (including regulations) of the United States of
			 general applicability to Indians or nations, Indian tribes, or bands of Indians
			 (including the Act of June 18, 1934 (25 U.S.C. 461 et seq.)) that are not
			 inconsistent with this title shall be applicable to the Tribe and tribal
			 members.
					(b)Federal Services
			 and Benefits
					(1)In
			 generalOn and after the date of enactment of this Act, the Tribe
			 and tribal members shall be eligible for all services and benefits provided by
			 the Federal Government to federally recognized Indian tribes without regard to
			 the existence of a reservation for the Tribe.
					(2)Service
			 areaFor the purpose of the delivery of Federal services to
			 tribal members, the service area of the Tribe shall be considered to be the
			 area within 25 miles of the Sharon Indian School at 13383 King William Road,
			 King William County, Virginia.
					304.Membership;
			 governing documentsThe
			 membership roll and governing documents of the Tribe shall be the most recent
			 membership roll and governing documents, respectively, submitted by the Tribe
			 to the Secretary before the date of enactment of this Act.
			305.Governing
			 bodyThe governing body of the
			 Tribe shall be—
				(1)the governing body
			 of the Tribe in place as of the date of enactment of this Act; or
				(2)any subsequent
			 governing body elected in accordance with the election procedures specified in
			 the governing documents of the Tribe.
				306.Reservation of
			 the Tribe
				(a)In
			 generalUpon the request of
			 the Tribe, the Secretary of the Interior—
					(1)shall take into
			 trust for the benefit of the Tribe any land held in fee by the Tribe that was
			 acquired by the Tribe on or before January 1, 2007, if such lands are located
			 within the boundaries of King William County, Caroline County, Hanover County,
			 King and Queen County, and New Kent County, Virginia; and
					(2)may take into
			 trust for the benefit of the Tribe any land held in fee by the Tribe, if such
			 lands are located within the boundaries of King William County, Caroline
			 County, Hanover County, King and Queen County, and New Kent County,
			 Virginia.
					(b)Deadline for
			 determinationThe Secretary shall make a final written
			 determination not later than three years of the date which the Tribe submits a
			 request for land to be taken into trust under subsection (a)(2) and shall
			 immediately make that determination available to the Tribe.
				(c)Reservation
			 statusAny land taken into trust for the benefit of the Tribe
			 pursuant to this paragraph shall, upon request of the Tribe, be considered part
			 of the reservation of the Tribe.
				(d)GamingThe
			 Tribe may not conduct gaming activities as a matter of claimed inherent
			 authority or under the authority of any Federal law, including the Indian
			 Gaming Regulatory Act (25 U.S.C. 2701 et seq.) or under any regulations
			 thereunder promulgated by the Secretary or the National Indian Gaming
			 Commission.
				307.Hunting,
			 fishing, trapping, gathering, and water rightsNothing in this title expands, reduces, or
			 affects in any manner any hunting, fishing, trapping, gathering, or water
			 rights of the Tribe and members of the Tribe.
			IVRappahannock
			 Tribe, Inc.
			401.FindingsCongress finds that—
				(1)during the initial
			 months after Virginia was settled, the Rappahannock Indians had 3 encounters
			 with Captain John Smith;
				(2)the first
			 encounter occurred when the Rappahannock weroance (headman)—
					(A)traveled to
			 Quiyocohannock (a principal town across the James River from Jamestown), where
			 he met with Smith to determine whether Smith had been the great
			 man who had previously sailed into the Rappahannock River, killed a
			 Rappahannock weroance, and kidnapped Rappahannock people; and
					(B)determined that
			 Smith was too short to be that great man;
					(3)on a second
			 meeting, during John Smith’s captivity (December 16, 1607 to January 8, 1608),
			 Smith was taken to the Rappahannock principal village to show the people that
			 Smith was not the great man;
				(4)a
			 third meeting took place during Smith’s exploration of the Chesapeake Bay (July
			 to September 1608), when, after the Moraughtacund Indians had stolen 3 women
			 from the Rappahannock King, Smith was prevailed upon to facilitate a peaceful
			 truce between the Rappahannock and the Moraughtacund Indians;
				(5)in the settlement,
			 Smith had the 2 Indian tribes meet on the spot of their first fight;
				(6)when it was
			 established that both groups wanted peace, Smith told the Rappahannock King to
			 select which of the 3 stolen women he wanted;
				(7)the Moraughtacund
			 King was given second choice among the 2 remaining women, and Mosco, a
			 Wighcocomoco (on the Potomac River) guide, was given the third woman;
				(8)in 1645, Captain
			 William Claiborne tried unsuccessfully to establish treaty relations with the
			 Rappahannocks, as the Rappahannocks had not participated in the Pamunkey-led
			 uprising in 1644, and the English wanted to treat with the Rappahannocks
			 or any other Indians not in amity with Opechancanough, concerning serving the
			 county against the Pamunkeys;
				(9)in April 1651, the
			 Rappahannocks conveyed a tract of land to an English settler, Colonel Morre
			 Fauntleroy;
				(10)the deed for the
			 conveyance was signed by Accopatough, weroance of the Rappahannock
			 Indians;
				(11)in September
			 1653, Lancaster County signed a treaty with Rappahannock Indians, the terms of
			 which treaty—
					(A)gave Rappahannocks
			 the rights of Englishmen in the county court; and
					(B)attempted to make
			 the Rappahannocks more accountable under English law;
					(12)in September
			 1653, Lancaster County defined and marked the bounds of its Indian
			 settlements;
				(13)according to the
			 Lancaster clerk of court, the tribe called the great Rappahannocks lived
			 on the Rappahannock Creek just across the river above
			 Tappahannock;
				(14)in September
			 1656, (Old) Rappahannock County (which, as of the date of enactment of this
			 Act, is comprised of Richmond and Essex Counties, Virginia) signed a treaty
			 with Rappahannock Indians that—
					(A)mirrored the
			 Lancaster County treaty from 1653; and
					(B)stated
			 that—
						(i)Rappahannocks were
			 to be rewarded, in Roanoke, for returning English fugitives; and
						(ii)the
			 English encouraged the Rappahannocks to send their children to live among the
			 English as servants, who the English promised would be well-treated;
						(15)in 1658, the
			 Virginia Assembly revised a 1652 Act stating that there be no grants of
			 land to any Englishman whatsoever de futuro until the Indians be first served
			 with the proportion of 50 acres of land for each bowman;
				(16)in 1669, the
			 colony conducted a census of Virginia Indians;
				(17)as of the date of
			 that census—
					(A)the majority of
			 the Rappahannocks were residing at their hunting village on the north side of
			 the Mattaponi River; and
					(B)at the time of the
			 visit, census-takers were counting only the Indian tribes along the rivers,
			 which explains why only 30 Rappahannock bowmen were counted on that
			 river;
					(18)the Rappahannocks
			 used the hunting village on the north side of the Mattaponi River as their
			 primary residence until the Rappahannocks were removed in 1684;
				(19)in May 1677, the
			 Treaty of Middle Plantation was signed with England;
				(20)the Pamunkey
			 Queen Cockacoeske signed on behalf of the Rappahannocks, who were
			 supposed to be her tributaries, but before the treaty could be
			 ratified, the Queen of Pamunkey complained to the Virginia Colonial Council
			 that she was having trouble with Rappahannocks and Chickahominies,
			 supposedly tributaries of hers;
				(21)in November 1682,
			 the Virginia Colonial Council established a reservation for the Rappahannock
			 Indians of 3,474 acres about the town where they dwelt;
				(22)the Rappahannock
			 town was the hunting village on the north side of the Mattaponi
			 River, where the Rappahannocks had lived throughout the 1670s;
				(23)the acreage
			 allotment of the reservation was based on the 1658 Indian land act, which
			 translates into a bowman population of 70, or an approximate total Rappahannock
			 population of 350;
				(24)in 1683,
			 following raids by Iroquoian warriors on both Indian and English settlements,
			 the Virginia Colonial Council ordered the Rap­pa­han­nocks to leave their
			 reservation and unite with the Nanzatico Indians at Nanzatico Indian Town,
			 which was located across and up the Rappahannock River some 30 miles;
				(25)between 1687 and
			 1699, the Rap­pa­han­nocks migrated out of Nanzatico, returning to the south
			 side of the Rappahannock River at Portobacco Indian Town;
				(26)in 1706, by order
			 of Essex County, Lieutenant Richard Covington escorted the
			 Por­to­bac­cos and Rappahannocks out of Portobacco Indian Town, out of Essex
			 County, and into King and Queen County where they settled along the ridgeline
			 between the Rappahannock and Mattaponi Rivers, the site of their ancient
			 hunting village and 1682 reservation;
				(27)during the 1760s,
			 3 Rappahannock girls were raised on Thomas Nelson’s Bleak Hill Plantation in
			 King William County;
				(28)of those
			 girls—
					(A)one married a
			 Saunders man;
					(B)one married a
			 Johnson man; and
					(C)one had 2
			 children, Edmund and Carter Nelson, fathered by Thomas Cary Nelson;
					(29)in the 19th
			 century, those Saunders, Johnson, and Nelson families are among the core
			 Rappahannock families from which the modern Tribe traces its descent;
				(30)in 1819 and 1820,
			 Edward Bird, John Bird (and his wife), Carter Nelson, Edmund Nelson, and Carter
			 Spurlock (all Rappahannock ancestors) were listed on the tax roles of King and
			 Queen County and taxed at the county poor rate;
				(31)Edmund Bird was
			 added to the tax roles in 1821;
				(32)those tax records
			 are significant documentation because the great majority of pre-1864 records
			 for King and Queen County were destroyed by fire;
				(33)beginning in
			 1819, and continuing through the 1880s, there was a solid Rappahannock presence
			 in the membership at Upper Essex Baptist Church;
				(34)that was the
			 first instance of conversion to Christianity by at least some Rappahannock
			 Indians;
				(35)while twenty-six
			 identifiable and traceable Rappahannock surnames appear on the pre-1863
			 membership list, and twenty-eight were listed on the 1863 membership roster,
			 the number of surnames listed had declined to twelve in 1878 and had risen only
			 slightly to fourteen by 1888;
				(36)a reason for the
			 decline is that in 1870, a Methodist circuit rider, Joseph Mastin, secured
			 funds to purchase land and construct St. Stephens Baptist Church for the
			 Rappahannocks living nearby in Caroline County;
				(37)Mastin referred
			 to the Rappahannocks during the period of 1850 to 1870 as Indians,
			 having a great need for moral and Christian guidance;
				(38)St. Stephens was
			 the dominant tribal church until the Rappahannock Indian Baptist Church was
			 established in 1964;
				(39)at both churches,
			 the core Rappahannock family names of Bird, Clarke, Fortune, Johnson, Nelson,
			 Parker, and Richardson predominate;
				(40)during the early
			 1900s, James Mooney, noted anthropologist, maintained correspondence with the
			 Rappahannocks, surveying them and instructing them on how to formalize their
			 tribal government;
				(41)in November 1920,
			 Speck visited the Rappahannocks and assisted them in organizing the fight for
			 their sovereign rights;
				(42)in 1921, the
			 Rappahannocks were granted a charter from the Commonwealth of Virginia
			 formalizing their tribal government;
				(43)Speck began a
			 professional relationship with the Tribe that would last more than 30 years and
			 document Rappahannock history and traditions as never before;
				(44)in April 1921,
			 Rappahannock Chief George Nelson asked the Governor of Virginia, Westmoreland
			 Davis, to forward a proclamation to the President of the United States, along
			 with an appended list of tribal members and a handwritten copy of the
			 proclamation itself;
				(45)the letter
			 concerned Indian freedom of speech and assembly nationwide;
				(46)in 1922, the
			 Rappahannocks established a formal school at Lloyds, Essex County,
			 Virginia;
				(47)prior to
			 establishment of the school, Rappahannock children were taught by a tribal
			 member in Central Point, Caroline County, Virginia;
				(48)in December 1923,
			 Rappahannock Chief George Nelson testified before Congress appealing for a
			 $50,000 appropriation to establish an Indian school in Virginia;
				(49)in 1930, the
			 Rappahannocks were engaged in an ongoing dispute with the Commonwealth of
			 Virginia and the United States Census Bureau about their classification in the
			 1930 Federal census;
				(50)in January 1930,
			 Rappahannock Chief Otho S. Nelson wrote to Leon Truesdell, Chief Statistician
			 of the United States Census Bureau, asking that the 218 enrolled Rappahannocks
			 be listed as Indians;
				(51)in February 1930,
			 Truesdell replied to Nelson saying that special instructions were
			 being given about classifying Indians;
				(52)in April 1930,
			 Nelson wrote to William M. Steuart at the Census Bureau asking about the
			 enumerators’ failure to classify his people as Indians, saying that enumerators
			 had not asked the question about race when they interviewed his people;
				(53)in a followup
			 letter to Truesdell, Nelson reported that the enumerators were flatly
			 denying his people’s request to be listed as Indians and that the race
			 question was completely avoided during interviews;
				(54)the Rappahannocks
			 had spoken with Caroline and Essex County enumerators, and with John M.W. Green
			 at that point, without success;
				(55)Nelson asked
			 Truesdell to list people as Indians if he sent a list of members;
				(56)the matter was
			 settled by William Steuart, who concluded that the Bureau’s rule was that
			 people of Indian descent could be classified as Indian only if
			 Indian blood predominated and Indian identity was
			 accepted in the local community;
				(57)the Virginia
			 Vital Statistics Bureau classed all nonreservation Indians as
			 Negro, and it failed to see why an exception should be
			 made for the Rappahannocks;
				(58)therefore, in
			 1925, the Indian Rights Association took on the Rappahannock case to assist the
			 Rappahannocks in fighting for their recognition and rights as an Indian
			 tribe;
				(59)during the Second
			 World War, the Pamunkeys, Mattaponis, Chickahominies, and Rap­pa­han­nocks had
			 to fight the draft boards with respect to their racial identities;
				(60)the Virginia
			 Vital Statistics Bureau insisted that certain Indian draftees be inducted into
			 Negro units;
				(61)finally, 3
			 Rappahannocks were convicted of violating the Federal draft laws and, after
			 spending time in a Federal prison, were granted conscientious objector status
			 and served out the remainder of the war working in military hospitals;
				(62)in 1943, Frank
			 Speck noted that there were approximately 25 communities of Indians left in the
			 Eastern United States that were entitled to Indian classification, including
			 the Rappahannocks;
				(63)in the 1940s,
			 Leon Truesdell, Chief Statistician, of the United States Census Bureau, listed
			 118 members in the Rappahannock Tribe in the Indian population of
			 Virginia;
				(64)on April 25,
			 1940, the Office of Indian Affairs of the Department of the Interior included
			 the Rappahannocks on a list of Indian tribes classified by State and by
			 agency;
				(65)in 1948, the
			 Smithsonian Institution Annual Report included an article by William Harlen
			 Gilbert entitled, Surviving Indian Groups of the Eastern United
			 States, which included and described the Rappahannock Tribe;
				(66)in the late 1940s
			 and early 1950s, the Rappahannocks operated a school at Indian Neck;
				(67)the State agreed
			 to pay a tribal teacher to teach 10 students bused by King and Queen County to
			 Sharon Indian School in King William County, Virginia;
				(68)in 1965,
			 Rappahannock students entered Marriott High School (a White public school) by
			 executive order of the Governor of Virginia;
				(69)in 1972, the
			 Rappahannocks worked with the Coalition of Eastern Native Americans to fight
			 for Federal recognition;
				(70)in 1979, the
			 Coalition established a pottery and artisans company, operating with other
			 Virginia tribes;
				(71)in 1980, the
			 Rappahannocks received funding through the Administration for Native Americans
			 of the Department of Health and Human Services to develop an economic program
			 for the Tribe; and
				(72)in 1983, the
			 Rappahannocks received State recognition as an Indian tribe.
				402.DefinitionsIn this title:
				(1)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(2)Tribal
			 memberThe term tribal member means—
					(A)an individual who
			 is an enrolled member of the Tribe as of the date of enactment of this Act;
			 and
					(B)an individual who
			 has been placed on the membership rolls of the Tribe in accordance with this
			 title.
					(3)Tribe
					(A)In
			 generalThe term Tribe means the organization
			 possessing the legal name Rappahannock Tribe, Inc.
					(B)ExclusionsThe
			 term Tribe does not include any other Indian tribe, subtribe,
			 band, or splinter group the members of which represent themselves as
			 Rappahannock Indians.
					403.Federal
			 recognition
				(a)Federal
			 Recognition
					(1)In
			 generalFederal recognition is extended to the Tribe.
					(2)Applicability of
			 lawsAll laws (including regulations) of the United States of
			 general applicability to Indians or nations, Indian tribes, or bands of Indians
			 (including the Act of June 18, 1934 (25 U.S.C. 461 et seq.)) that are not
			 inconsistent with this title shall be applicable to the Tribe and tribal
			 members.
					(b)Federal Services
			 and Benefits
					(1)In
			 generalOn and after the date of enactment of this Act, the Tribe
			 and tribal members shall be eligible for all services and benefits provided by
			 the Federal Government to federally recognized Indian tribes without regard to
			 the existence of a reservation for the Tribe.
					(2)Service
			 areaFor the purpose of the delivery of Federal services to
			 tribal members, the service area of the Tribe shall be considered to be the
			 area comprised of King and Queen County, Caroline County, Essex County, and
			 King William County, Virginia.
					404.Membership;
			 governing documentsThe
			 membership roll and governing documents of the Tribe shall be the most recent
			 membership roll and governing documents, respectively, submitted by the Tribe
			 to the Secretary before the date of enactment of this Act.
			405.Governing
			 bodyThe governing body of the
			 Tribe shall be—
				(1)the governing body
			 of the Tribe in place as of the date of enactment of this Act; or
				(2)any subsequent
			 governing body elected in accordance with the election procedures specified in
			 the governing documents of the Tribe.
				406.Reservation of
			 the Tribe
				(a)In
			 generalUpon the request of
			 the Tribe, the Secretary of the Interior—
					(1)shall take into
			 trust for the benefit of the Tribe any land held in fee by the Tribe that was
			 acquired by the Tribe on or before January 1, 2007, if such lands are located
			 within the boundaries of King and Queen County, Stafford County, Spotsylvania
			 County, Richmond County, Essex County, and Caroline County, Virginia;
			 and
					(2)may take into
			 trust for the benefit of the Tribe any land held in fee by the Tribe, if such
			 lands are located within the boundaries of King and Queen County, Richmond
			 County, Lancaster County, King George County, Essex County, Caroline County,
			 New Kent County, King William County, and James City County, Virginia.
					(b)Deadline for
			 determinationThe Secretary shall make a final written
			 determination not later than three years of the date which the Tribe submits a
			 request for land to be taken into trust under subsection (a)(2) and shall
			 immediately make that determination available to the Tribe.
				(c)Reservation
			 statusAny land taken into trust for the benefit of the Tribe
			 pursuant to this paragraph shall, upon request of the Tribe, be considered part
			 of the reservation of the Tribe.
				(d)GamingThe
			 Tribe may not conduct gaming activities as a matter of claimed inherent
			 authority or under the authority of any Federal law, including the Indian
			 Gaming Regulatory Act (25 U.S.C. 2701 et seq.) or under any regulations
			 thereunder promulgated by the Secretary or the National Indian Gaming
			 Commission.
				407.Hunting,
			 fishing, trapping, gathering, and water rightsNothing in this title expands, reduces, or
			 affects in any manner any hunting, fishing, trapping, gathering, or water
			 rights of the Tribe and members of the Tribe.
			VMonacan Indian
			 Nation
			501.FindingsCongress finds that—
				(1)in 1677, the
			 Monacan Tribe signed the Treaty of Middle Plantation between Charles II of
			 England and 12 Indian Kings and Chief Men;
				(2)in 1722, in the
			 Treaty of Albany, Governor Spotswood negotiated to save the Virginia Indians
			 from extinction at the hands of the Iroquois;
				(3)specifically
			 mentioned in the negotiations were the Monacan tribes of the Totero (Tutelo),
			 Saponi, Ocheneeches (Occaneechi), Stengenocks, and Meipontskys;
				(4)in 1790, the first
			 national census recorded Benjamin Evans and Robert Johns, both ancestors of the
			 present Monacan community, listed as white with mulatto
			 children;
				(5)in 1782, tax
			 records also began for those families;
				(6)in 1850, the
			 United States census recorded 29 families, mostly large, with Monacan surnames,
			 the members of which are genealogically related to the present
			 community;
				(7)in 1870, a log
			 structure was built at the Bear Mountain Indian Mission;
				(8)in 1908, the
			 structure became an Episcopal Mission and, as of the date of enactment of this
			 Act, the structure is listed as a landmark on the National Register of Historic
			 Places;
				(9)in 1920, 304
			 Amherst Indians were identified in the United States census;
				(10)from 1930 through
			 1931, numerous letters from Monacans to the Bureau of the Census resulted from
			 the decision of Dr. Walter Plecker, former head of the Bureau of Vital
			 Statistics of the Commonwealth of Virginia, not to allow Indians to register as
			 Indians for the 1930 census;
				(11)the Monacans
			 eventually succeeded in being allowed to claim their race, albeit with an
			 asterisk attached to a note from Dr. Plecker stating that there were no Indians
			 in Virginia;
				(12)in 1947, D’Arcy
			 McNickle, a Salish Indian, saw some of the children at the Amherst Mission and
			 requested that the Cherokee Agency visit them because they appeared to be
			 Indian;
				(13)that letter was
			 forwarded to the Department of the Interior, Office of Indian Affairs, Chicago,
			 Illinois;
				(14)Chief Jarrett
			 Blythe of the Eastern Band of Cherokee did visit the Mission and wrote that he
			 would be willing to accept these children in the Cherokee
			 school;
				(15)in 1979, a
			 Federal Coalition of Eastern Native Americans established the entity known as
			 Monacan Co-operative Pottery at the Amherst Mission;
				(16)some important
			 pieces were produced at Monacan Co-operative Pottery, including a piece that
			 was sold to the Smithsonian Institution;
				(17)the
			 Mattaponi-Pamunkey-Monacan Consortium, established in 1981, has since been
			 organized as a nonprofit corporation that serves as a vehicle to obtain funds
			 for those Indian tribes from the Department of Labor under Native American
			 programs;
				(18)in 1989, the
			 Monacan Tribe was recognized by the Commonwealth of Virginia, which enabled the
			 Tribe to apply for grants and participate in other programs; and
				(19)in 1993, the
			 Monacan Tribe received tax-exempt status as a nonprofit corporation from the
			 Internal Revenue Service.
				502.DefinitionsIn this title:
				(1)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(2)Tribal
			 memberThe term tribal member means—
					(A)an individual who
			 is an enrolled member of the Tribe as of the date of enactment of this Act;
			 and
					(B)an individual who
			 has been placed on the membership rolls of the Tribe in accordance with this
			 title.
					(3)TribeThe
			 term Tribe means the Monacan Indian Nation.
				503.Federal
			 recognition
				(a)Federal
			 Recognition
					(1)In
			 generalFederal recognition is extended to the Tribe.
					(2)Applicability of
			 lawsAll laws (including regulations) of the United States of
			 general applicability to Indians or nations, Indian tribes, or bands of Indians
			 (including the Act of June 18, 1934 (25 U.S.C. 461 et seq.)) that are not
			 inconsistent with this title shall be applicable to the Tribe and tribal
			 members.
					(b)Federal Services
			 and Benefits
					(1)In
			 generalOn and after the date of enactment of this Act, the Tribe
			 and tribal members shall be eligible for all services and benefits provided by
			 the Federal Government to federally recognized Indian tribes without regard to
			 the existence of a reservation for the Tribe.
					(2)Service
			 areaFor the purpose of the delivery of Federal services to
			 tribal members, the service area of the Tribe shall be considered to be the
			 area comprised of all land within 25 miles from the center of Amherst,
			 Virginia.
					504.Membership;
			 governing documentsThe
			 membership roll and governing documents of the Tribe shall be the most recent
			 membership roll and governing documents, respectively, submitted by the Tribe
			 to the Secretary before the date of enactment of this Act.
			505.Governing
			 bodyThe governing body of the
			 Tribe shall be—
				(1)the governing body
			 of the Tribe in place as of the date of enactment of this Act; or
				(2)any subsequent
			 governing body elected in accordance with the election procedures specified in
			 the governing documents of the Tribe.
				506.Reservation of
			 the Tribe
				(a)In
			 generalUpon the request of
			 the Tribe, the Secretary of the Interior—
					(1)shall take into
			 trust for the benefit of the Tribe any land held in fee by the Tribe that was
			 acquired by the Tribe on or before January 1, 2007, if such lands are located
			 within the boundaries of Amherst County, Virginia; and
					(2)may take into trust for the benefit of the
			 Tribe any land held in fee by the Tribe, if such lands are located within the
			 boundaries of Amherst County, Virginia, and those parcels in Rockbridge County,
			 Virginia (subject to the consent of the local unit of government), owned by Mr.
			 J. Poole, described as East 731 Sandbridge (encompassing approximately 4.74
			 acres) and East 731 (encompassing approximately 5.12 acres).
					(b)Deadline for
			 determinationThe Secretary shall make a final written
			 determination not later than three years of the date which the Tribe submits a
			 request for land to be taken into trust under subsection (a)(2) and shall
			 immediately make that determination available to the Tribe.
				(c)Reservation
			 statusAny land taken into trust for the benefit of the Tribe
			 pursuant to this paragraph shall, upon request of the Tribe, be considered part
			 of the reservation of the Tribe.
				(d)GamingThe
			 Tribe may not conduct gaming activities as a matter of claimed inherent
			 authority or under the authority of any Federal law, including the Indian
			 Gaming Regulatory Act (25 U.S.C. 2701 et seq.) or under any regulations
			 thereunder promulgated by the Secretary or the National Indian Gaming
			 Commission.
				507.Hunting,
			 fishing, trapping, gathering, and water rightsNothing in this title expands, reduces, or
			 affects in any manner any hunting, fishing, trapping, gathering, or water
			 rights of the Tribe and members of the Tribe.
			VINansemond Indian
			 Tribe
			601.FindingsCongress finds that—
				(1)from 1607 until
			 1646, Nansemond Indians—
					(A)lived
			 approximately 30 miles from Jamestown; and
					(B)were significantly
			 involved in English-Indian affairs;
					(2)after 1646, there
			 were 2 sections of Nansemonds in communication with each other, the
			 Christianized Nansemonds in Norfolk County, who lived as citizens, and the
			 traditionalist Nansemonds, who lived further west;
				(3)in 1638, according
			 to an entry in a 17th century sermon book still owned by the Chief’s family, a
			 Norfolk County Englishman married a Nan­se­mond woman;
				(4)that man and woman
			 are lineal ancestors of all of members of the Nansemond Indian tribe alive as
			 of the date of enactment of this Act, as are some of the traditionalist
			 Nansemonds;
				(5)in 1669, the 2
			 Nansemond sections appeared in Virginia Colony’s census of Indian
			 bow­men;
				(6)in 1677, Nansemond
			 Indians were signatories to the Treaty of 1677 with the King of England;
				(7)in 1700 and 1704,
			 the Nansemonds and other Virginia Indian tribes were prevented by Virginia
			 Colony from making a separate peace with the Iroquois;
				(8)Virginia
			 represented those Indian tribes in the final Treaty of Albany, 1722;
				(9)in 1711, a
			 Nansemond boy attended the Indian School at the College of William and
			 Mary;
				(10)in 1727, Norfolk
			 County granted William Bass and his kinsmen the Indian
			 privileges of clearing swamp land and bearing arms (which privileges
			 were forbidden to other non-Whites) because of their Nansemond ancestry, which
			 meant that Bass and his kinsmen were original inhabitants of that land;
				(11)in 1742, Norfolk
			 County issued a certificate of Nansemond descent to William Bass;
				(12)from the 1740s to
			 the 1790s, the traditionalist section of the Nansemond tribe, 40 miles west of
			 the Christianized Nansemonds, was dealing with reservation land;
				(13)the last
			 surviving members of that section sold out in 1792 with the permission of the
			 Commonwealth of Virginia;
				(14)in 1797, Norfolk
			 County issued a certificate stating that William Bass was of Indian and English
			 descent, and that his Indian line of ancestry ran directly back to the early
			 18th century elder in a traditionalist section of Nansemonds on the
			 reservation;
				(15)in 1833, Virginia
			 enacted a law enabling people of European and Indian descent to obtain a
			 special certificate of ancestry;
				(16)the law
			 originated from the county in which Nansemonds lived, and mostly Nansemonds,
			 with a few people from other counties, took advantage of the new law;
				(17)a Methodist
			 mission established around 1850 for Nansemonds is currently a standard
			 Methodist congregation with Nansemond members;
				(18)in 1901,
			 Smithsonian anthropologist James Mooney—
					(A)visited the
			 Nansemonds; and
					(B)completed a tribal
			 census that counted 61 households and was later published;
					(19)in 1922,
			 Nansemonds were given a special Indian school in the segregated school system
			 of Norfolk County;
				(20)the school
			 survived only a few years;
				(21)in 1928,
			 University of Pennsylvania anthropologist Frank Speck published a book on
			 modern Virginia Indians that included a section on the Nansemonds; and
				(22)the Nansemonds
			 were organized formally, with elected officers, in 1984, and later applied for
			 and received State recognition.
				602.DefinitionsIn this title:
				(1)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(2)Tribal
			 memberThe term tribal member means—
					(A)an individual who
			 is an enrolled member of the Tribe as of the date of enactment of this Act;
			 and
					(B)an individual who
			 has been placed on the membership rolls of the Tribe in accordance with this
			 title.
					(3)TribeThe
			 term Tribe means the Nansemond Indian Tribe.
				603.Federal
			 recognition
				(a)Federal
			 Recognition
					(1)In
			 generalFederal recognition is extended to the Tribe.
					(2)Applicability of
			 lawsAll laws (including regulations) of the United States of
			 general applicability to Indians or nations, Indian tribes, or bands of Indians
			 (including the Act of June 18, 1934 (25 U.S.C. 461 et seq.)) that are not
			 inconsistent with this title shall be applicable to the Tribe and tribal
			 members.
					(b)Federal Services
			 and Benefits
					(1)In
			 generalOn and after the date of enactment of this Act, the Tribe
			 and tribal members shall be eligible for all services and benefits provided by
			 the Federal Government to federally recognized Indian tribes without regard to
			 the existence of a reservation for the Tribe.
					(2)Service
			 areaFor the purpose of the delivery of Federal services to
			 tribal members, the service area of the Tribe shall be considered to be the
			 area comprised of the cities of Chesapeake, Hampton, Newport News, Norfolk,
			 Portsmouth, Suffolk, and Virginia Beach, Virginia.
					604.Membership;
			 governing documentsThe
			 membership roll and governing documents of the Tribe shall be the most recent
			 membership roll and governing documents, respectively, submitted by the Tribe
			 to the Secretary before the date of enactment of this Act.
			605.Governing
			 bodyThe governing body of the
			 Tribe shall be—
				(1)the governing body
			 of the Tribe in place as of the date of enactment of this Act; or
				(2)any subsequent
			 governing body elected in accordance with the election procedures specified in
			 the governing documents of the Tribe.
				606.Reservation of
			 the Tribe
				(a)In
			 generalUpon the request of
			 the Tribe, the Secretary of the Interior—
					(1)shall take into
			 trust for the benefit of the Tribe any land held in fee by the Tribe that was
			 acquired by the Tribe on or before January 1, 2007, if such lands are located
			 within the boundaries of the city of Suffolk, the city of Chesapeake, or Isle
			 of Wight County, Virginia; and
					(2)may take into
			 trust for the benefit of the Tribe any land held in fee by the Tribe, if such
			 lands are located within the boundaries of the city of Suffolk, the city of
			 Chesapeake, or Isle of Wight County, Virginia.
					(b)Deadline for
			 determinationThe Secretary shall make a final written
			 determination not later than three years of the date which the Tribe submits a
			 request for land to be taken into trust under subsection (a)(2) and shall
			 immediately make that determination available to the Tribe.
				(c)Reservation
			 statusAny land taken into trust for the benefit of the Tribe
			 pursuant to this paragraph shall, upon request of the Tribe, be considered part
			 of the reservation of the Tribe.
				(d)GamingThe
			 Tribe may not conduct gaming activities as a matter of claimed inherent
			 authority or under the authority of any Federal law, including the Indian
			 Gaming Regulatory Act (25 U.S.C. 2701 et seq.) or under any regulations
			 thereunder promulgated by the Secretary or the National Indian Gaming
			 Commission.
				607.Hunting, fishing,
			 trapping, gathering, and water rightsNothing in this title expands, reduces, or
			 affects in any manner any hunting, fishing, trapping, gathering, or water
			 rights of the Tribe and members of the Tribe.
			VIIEminent
			 domain
			701.LimitationEminent domain may not be used to acquire
			 lands in fee or in trust for an Indian tribe recognized under this Act.
			
